Citation Nr: 0525828	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  04-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in May 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, in which the RO denied the 
benefit sought on appeal.  The veteran, who had active 
service from June 1957 to May 1959, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.


REMAND

A preliminary review of the record with regard to the 
veteran's claim for service connection for a back injury 
discloses a need for further development prior to final 
appellate review.  The record shows that the veteran filed an 
application for compensation in October 1983 for a back 
injury that purportedly occurred in 1958.  In January 1984, 
the RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In February 1984, the NPRC replied to the RO that 
these records were not on file at NPRC and were presumed to 
have been destroyed by a fire that took place at the NPRC 
Headquarters in July 1973.  The NPRC indicated in its reply 
that the RO should secure a completed General Services 
Administration (GSA) Form 7284 from the veteran.  

A GSA Form 7284 requested information from the veteran 
identifying the organization to which the veteran had been 
assigned, the nature of the illness or injury claimed to have 
occurred during service, the treatment dates, and the name 
and location of any hospital, dispensary, or medical facility 
where the veteran was treated.  The record reflects that in 
early February 1984, the RO provided the veteran with a GSA 
Form 7284 and requested its completion.  The veteran provided 
this information and returned it to the RO that same month.  
The veteran reported in his GSA Form 7284 that he received 
treatment from March to June 1958 while serving in the 94th 
Engr Const Brigade at the Army Hospital in Chinon, France.  
He reported that he also received treatment in July or August 
1958 at a dispensary in Nelligen, Germany.  The record is 
unclear as to whether the completed GSA Form 7284 was 
transmitted to the NPRC.  

In a February 1984 rating decision, service connection for 
residuals of a back injury was denied in the absence of 
service medical records showing injury to the back during 
service and in light of medical records that showed a back 
injury in October 1975.  The rating decision made no 
reference to the veteran's GSA Form 7284.

In September 2002, the veteran submitted another application 
for compensation for a back injury that occurred while 
stationed in France.  In a letter dated in March 2003, the RO 
provided the veteran with an NA Form 13055 "request for 
information needed to reconstruct medical data" and asked 
that the veteran complete the form in as much detail as 
possible and return it to the RO.  In a May 2003 rating 
decision, the RO reported that it had not received a response 
to its request for a completed NA Form 13055 and denied the 
request to reopen the veteran's claim on the basis that no 
new and material evidence existed in the file that showed 
that the veteran's back disorder resulted from his military 
service.  

In an August 2003 Notice of Disagreement, the veteran stated 
that he had in fact completed and returned the NA Form 13055.  
In his September 2004 Substantive Appeal VA 9 Form, the 
veteran reiterated his assertion that he originally hurt his 
back in service while moving from France to Germany and 
subsequently received treatment in Chenome [or Chinon], 
France and at Nelligen Hospital in Germany.  He requested 
that another search be made for his service records, as he 
believes that his claim can be proved if the records are 
located.  

When service medical records are presumed destroyed, the VA 
is obligated to search for alternative forms of medical 
records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the veteran's service medical 
records are unavailable, through no fault of the veteran, 
there is a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39, pgs 45-49 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Based upon the veteran's 
assertions that he returned the NA Form 13055, and because 
the record is unclear as to whether an attempt has been made 
to reconstruct the veteran's service medical records in 
regards to the veteran's GSA Form 7284 responses, the Board 
feels that it is appropriate to remand this case so that the 
RO can ensure that a search has been made of secondary 
sources for additional service medical records. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should complete the 
development of the evidence in regards to 
reconstructing the veteran's service 
medical records in accordance with the 
applicable VA procedure.  This should 
include another attempt to secure any 
available service medical records of the 
veteran through official channels and 
through searches of secondary sources.  
The RO should review the veteran's 
records to determine if the NA Form 13055 
that the veteran asserts he returned can 
be located.  If not, the veteran should 
be afforded the opportunity to complete 
another NA Form 13055.  As set forth in 
38 U.S.C.A. § 5103A(b)(3) (West 2002) and 
38 C.F.R. 3.159(c)(2) (2004), the RO 
should continue its efforts to locate 
such records until it is reasonably 
certain that such records do not exist 
and that further efforts to obtain those 
records would be futile.  The veteran 
should be notified of the RO's attempts 
to locate his service medical records 
from his active duty service, as well as 
any further actions to be taken.  

2.  Upon locating or receiving a 
completed NA Form 13055, the VBA AMC 
should attempt to obtain documentary 
evidence confirming that the veteran 
injured his back during service and 
received medical attention for those 
injuries during service, including at 
military facilities located in "Chinon" 
or "Chenome", France, and at Nelligen 
Hospital, Germany.

When the development requested has been completed, the 
veteran's service connection claim for a back injury should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

